In an order compromising the cause of action of an infant plaintiff the court fixed the lien of the appellant hospital without notice to the hospital, without its consent, and not in conformity with the procedure provided by the Lien Law. In fixing the lien the court eliminated an ambiguous item of $285, specified in the hospital bill as “ Unit Fee: Medical and Surgical Services ”. The hospital moved to strike out the provision for payment of its lien, and appeals from the order denying its motion. The amount of the hospital lien is in dispute, more particularly the propriety of the $285 charge, and must be determined upon the application made pursuant to subdivision 6-a or action brought under subdivision 10 of section 189 of the Lien Law. Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion to strike out the provision for payment of the hospital lien granted, and the parties are *945relegated to their remedies under the appropriate provisions of the Lien Law. Settle order on notice. Present — Dore, J. P., Cohn, Breitel, Bastow and Botein, JJ.